DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed June 22, 2021 (hereinafter “Reply”) and the accompanying request for continued examination and information disclosure statement.
Claims 1-20 are amended.
Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed June 22, 2021 and its contents have been considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1-20 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1-20 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claim 1 recites initiating a verification of the user account of a user based on a registration request received from the user, the user account being associated with an issuer bank; retrieving a transaction history of the user associated with a transaction card associated with the user account; based on the retrieved transaction history, determining whether the user is likely to conduct a number of transactions within a defined time period, using the transaction card, that are required for settling the reward points; upon determining that the user is likely to conduct the number of transactions required for settling the reward points within the defined time period, initiating a request to credit the first reward points in the user account in a blocked state, wherein the reward points are Claim 3-7, 10-13, and 16-20 further specify features of the algorithm maintaining the accounts and the data used by the algorithm. Claims 8 and 15 recite similar features as claim 1.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations. 
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed features identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion).
Thus, the concepts set forth in claims 1-20 recite abstract ideas. 

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claims 1 and 8 recite a payment network server that performs the method steps, an issuer server associated with an issuer bank, cloud storage, communication interface, a transceiver, a communication network based that uses one or more communication protocols, and transmitting and receiving information to and from other devices or entities; claim 8 adds that the payment network server comprises a processor. Claims 2 and 9 further specify that the server is one of a payment network server or an issuer server. Claims 7, 14, and 20 recite that the server receives an input from the user. Although receiving an input in and of itself is directed to an abstract idea, the use of the server to do so is an additional element. Claim 15 features similar to claims 1 and 8 and adds a non-transitory computer readable medium, a processor, and a computer system for performing its method steps, transmitting and receiving information to and from an issuer server. Claims 16-19 further specify other interactions of performed by the payment network server and issuer server, including transmitting and receiving data between these devices.
The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the servers (including payment network and issuer servers), cloud storage, communication interface, transceiver, communication network based that uses one or more communication protocols, non-transitory computer readable medium, computer system, and processor—are recited at a high level of generality transmit and receive data to and from devices, entities, and/or a user (and in particular, using generic transceiver and communication interface to communicate over network using communication protocols) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computing systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use computerizing a rewards accounting system. See M.P.E.P. § 2106.05(h).
Thus, claims 1-20 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1-20 are directed to abstract ideas.

Step 2B
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.

Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to transmit and receive data to and from devices and/or a user (and in particular, using generic transceiver and communication interface to communicate over network using communication protocols) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1-20, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Johnson et al. (U.S. Pub. No. 2005/0021457 A1) (hereinafter “Johnson”) in view of Yi (U.S. Pub. No. 2007/0239523 A1).

Claims 1, 8, and 15: Johnson, as shown, discloses the following limitations:
A method for controlling data, the data comprising a monetary amount in a user account, the monetary amount representing a minimum amount that the user is required to maintain in the user account (see at least ¶ [0035]: an incentive is provided to a customer account holder in an up-front manner to encourage desirable account activity. A flow chart illustrating an exemplary method 10 for implementing a generic financial account , the method comprising: 
using a communication interface, initiating by a payment network server via a transceiver that users a communication network based on one or more communication protocols, a verification of the user account of a user based on a registration request received from the user, the user being associated with an issuer bank (see at least ¶ [0036]: a customer may accept 12 the conditions of the up-front incentive offer in a variety of ways, such as by return mail or e-mail, over the telephone or via an internet web site, etc. By accepting 12 the offer, the customer agrees to engage in certain defined account activities in exchange for the up-front incentive. By accepting 12 the offer, the customer may also agree that, should he fail to engage in the prescribed account activities, his account (either the account for which he has agreed to engage in specified account activities or another customer account) will be charged for at least a portion of the value of the up-front incentive offer. Having agreed to the terms of the up-front incentive offer, the incentive is provided 13 to the customer in an up-front manner, i.e., before some or all reward points (redeemable for merchandise or service rewards) for engaging in selected account activities, the incentive may be in the form of advanced or loaned reward points; see also at least ¶ [0041]: the application server 32 may be implemented using one or more convention computer systems with the processing power thereof selected based on the volume of accounts and incentives to be processed, the operating speed desired, system costs and availability and any other conventional criteria for selecting computer systems to perform specified functions. The application server 32 is linked in a conventional manner, e.g., via a local (e.g., Ethernet) and/or remote (e.g., the Internet) connection, to one or more various data processing systems 34 or vendors of the financial institution implementing a financial account up-front incentives management system 30. From these various data processing systems 34 and vendors the up-front incentives management system 30 obtains data necessary to implement the various processes described later in Johnson. Such data includes, for example, financial account related data, including data related to financial account activities, as will be discussed in more detail below. It should be noted that a financial account up-front incentives management system in accordance with the present invention may be implemented on an application server 32 computer system separate from the other financial institution data processing system computers 34, as illustrated in FIG. 1, or as part of such financial institution data processing systems 34; see also at least ¶ [0044]: in a customer data load process 60 a series of programs import customer account data into a financial account up-front incentives management system 30 in accordance with the present invention from one or more financial institutions or other data processors. Each interface between the up-front incentives management system 30 and an outside data processor may be isolated with a different load data program. Data to be loaded into the system may be loaded via batch transfers, on-line transaction transfers, and/or real-time network transfers, such as via an ODBC link, depending upon the types of systems and data involved. The loaded customer ; 
receiving, from an issuer server associated with the issuer bank, by the payment network server, information pertaining to the monetary amount based on the verification of the user account (see at least ¶¶ [0035]-[0036]: an incentive is provided to a customer account holder in an up-front manner to encourage desirable account activity. A flow chart illustrating an exemplary method 10 for implementing a generic financial account up-front incentive in accordance with the present invention is illustrated in, and will be described in more detail with reference to, FIG. 1. An up-front incentive offer is extended to existing and/or potential financial account holders (e.g., credit card account holders) at 11. As will be discussed in more detail below, since an up-front incentives program requires that an incentive be provided to a customer before desired account activity takes place, there is more up-front cost and thus risk to the entity running the program. A method for reducing the risks involved by better identifying the program specifics and eligible participants who will be offered an up-front incentive will be described in more detail later in Johnson. The extended 11 up-front incentive offer identifies both an incentive (e.g., a merchandise reward) as well as financial account activity required to be engaged in by the customer (e.g., opening an account, maintaining a minimum account balance for a defined period, engaging in a minimum number of account transactions, etc.). The offer 11 may be presented to selected customers in a variety of conventional ways, e.g., as a directed mailing, phone solicitation, e-mail or other electronic communication, etc.; see also at least ¶ [0041]: from these various data processing systems 34 and vendors the up-front incentives management system 30 obtains data necessary to implement the various processes described below. Such data includes, for example, financial account related data, including data related to financial account activities, as will be discussed in more detail later in Johnson; see also at least ¶¶ [0010]-[0023], [0037], [0040], [0042], [0045], [0053]-[0056], [0061]-[0062], and [0069]); 
retrieving from a cloud storage, by the payment network server, a transaction history of the user associated with a transaction card associated with the user account (see at least ¶¶ [0035]-[0037]; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may increase or decrease the point balance for a customer account based on the account activity and applied rules. For example, points may be added to a customer account for each purchase made using the account and points subtracted from a customer account for failure to maintain a particular account balance. Customer account points established by the point processing function 70 may be stored in an account points table database 74. Preferably, a user of the system may access the points table database 74 to manage and adjust as necessary the account point totals stored therein; see also at least ¶ [0053]: cardholder activity file database 72 contains information related to account activities engaged in by customer account holders using the accounts identified in the cardholder database 62. Exemplary data that may be included in the activity database 72 includes the credit card or account number, the card type, merchant references to merchants at which purchases were made using the account, the amounts charged and dates those charges were made, information identifying a transaction type (e.g., purchase, cash withdrawal, credit for return, etc.), etc.; see also at least ¶ [0041]: the application server 32 is linked in a conventional manner, e.g., via a local (e.g., Ethernet) and/or remote (e.g., the Internet) connection, to one or more various data processing systems 34 or vendors of the financial institution implementing a financial account up-front incentives management system 30. From these various data processing systems 34 and vendors the up-;
based on the retrieved transaction history, determining, by the payment network server, reward points associated with the user account, which are equivalent to the first monetary amount (see at least ¶¶ [0035]-[0037]; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may increase or decrease the point balance for a customer account based on the account activity and applied rules. For example, points may be added to a customer account for each purchase made using the account and points subtracted from a customer account for failure to maintain a particular account balance. Customer account points established by the point processing function 70 may be stored in an account points table database 74. Preferably, a user of the system may access the points table database 74 to manage and adjust as necessary the account point totals stored therein; see also at least ¶ [0039]: the response to the offer and, particularly, the characteristics of those individuals who both accepted the offer and engaged in the desired account activities, i.e., met the up-front incentive conditions, are analyzed 25 to identify those identifying characteristics (income, past account activity, etc.) that indicate good prospects for such up-front incentive offers. Traditional statistical or other analysis may be used. The results of the analysis 25 are used to optimize the form of the offer 21 and identifying characteristics of the individuals to whom the offer is to be extended 11. The process may be repeated several times to optimize the effectiveness of the up-front incentive program; see also at least ¶ [0053]: cardholder activity file database 72 contains information related to account activities engaged in by customer account holders ; 
based on the retrieved transaction history, determining, by the payment network server, whether the user is likely to conduct a number of transactions within a defined time period, using the transaction card, that are required for settling the reward points (see at least ¶¶ [0035]-[0036]: an incentive is provided to a customer account holder in an up-front manner to encourage desirable account activity. A flow chart illustrating an exemplary method 10 for implementing a generic financial account up-front incentive in accordance with the present invention is illustrated in, and will be described in more detail with reference to, FIG. 1. An up-front incentive offer is extended to existing and/or potential financial account holders (e.g., credit card account holders) at 11. As will be discussed in more detail later in Johnson, since an up-front incentives program requires that an incentive be provided to a customer before desired account activity takes place, there is more up-front cost and thus risk to the entity running the program. A method for reducing the risks involved by better identifying the program specifics and eligible participants who will be offered an up-front incentive will be described in more detail later in Johnson. The extended 11 up-front incentive offer identifies both an incentive (e.g., a merchandise reward) as well as financial account activity required to be engaged in by the customer (e.g., opening an account, maintaining a minimum account balance for a defined period, engaging in a minimum number of account transactions, etc.). The offer 11 may be presented to selected customers in a variety of conventional ways, e.g., as a directed mailing, phone solicitation, e-mail or other electronic communication, etc. Thus, the offer requiring a user to conduct a particular number of transactions is not given unless the offeror has determined the user is at least somewhat likely to follow through the requirement; see also at least ¶ [0041]: from these various data processing systems 34 and vendors the up-front incentives management system 30 obtains data necessary to implement the various processes ;
upon determining that the user is likely to conduct the number of transaction required for settling the reward points within the defined time period, initiating, by the payment network server, a request to credit the reward points in the user account in a blocked state, wherein the reward points are settled against one or more reward points earned by the user as the user performs one or more transactions using the transaction card (see at least ¶¶ [0035]-[0036] and the analysis above; see also at least ¶ [0037]: a financial account up-front incentives system in accordance with the present invention preferably automatically monitors 14 customer account activity to determine 15 automatically whether or not the account activity conditions that the account holder agreed to engage in have been satisfied. If the account activity conditions agreed to have not been satisfied by the customer account holder, the customer account (or a related customer account) may automatically be charged 16 for all or a portion of the value of the incentive provided. If the account activity conditions are satisfied the customer account is not charged 17. A detailed system and method for implementing and managing financial account up-front incentives of this type, including variations thereof, are described further in Johnson; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may blocked in the sense that they are designated to be conditioned on some type of performance according to the agreement, including making a minimum number of transactions and maintaining a minimum account balance; see also at least ¶¶ [0053]-[0056], [0061]-[0062], and [0069]); 
initiating, by the payment network server, a credit of the monetary amount in the user account in a lock mode, […], while providing the minimum amount in the user account based on the reward points, wherein the monetary amount is credited in the user account, in the locked mode, for the defined time period (see at least ¶ [0037]: if the account activity conditions agreed to have not been satisfied by the customer account holder, the customer account (or a related customer account) may automatically be charged 16 for all or a portion of the value of the incentive provided. If the account activity conditions are satisfied the customer account is not charged; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may increase or decrease the point balance for a customer account based on the account activity and applied rules. For example, points may be added to a customer ; and 
upon the user settling all the reward points within the defined time period, receiving, by the payment network server, the monetary amount that has been unlocked and debited from the user account by the issuer server, wherein the user account is credited with a monetary amount that is equivalent to the reward points that are settled (see at least ¶ [0037]: if the account activity conditions agreed to have not been satisfied by the customer account holder, the customer account (or a related customer account) may automatically be charged 16 for all or a portion of the value of the incentive provided. If the account activity conditions are satisfied the customer account is not charged; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may increase or decrease the point balance for a customer account based on the account activity and applied rules. For example, points may be added to a customer account for each purchase made using the account and points subtracted from a customer account for failure to maintain a particular account balance. Customer 
Johnson discloses various computer architectures for implementing these features (see at least ¶ [0041]: a financial account up-front incentives management system in accordance with the present invention preferably may be implemented on a conventional computer system operating as an application server 32. The application server 32 may be implemented using one or more convention computer systems with the processing power thereof selected based on the volume of accounts and incentives to be processed, the operating speed desired, system costs and availability and any other conventional criteria for selecting computer systems to perform specified functions. The application server 32 is linked in a conventional manner, e.g., via a local (e.g., Ethernet) and/or remote (e.g., the Internet) connection, to one or more various data processing systems 34 or vendors of the financial institution implementing a financial account up-front incentives management system 30. From these various data processing systems 34 and vendors the up-front incentives management system 30 obtains data necessary to implement the various processes described below. Such data includes, for example, financial account related data, including data related to financial account activities, as will be discussed in more detail below. It should be noted that a financial account up-front incentives management system in accordance with the present invention may be implemented on an application server 32 computer system separate from the other financial institution data processing system computers 34, as illustrated in FIG. 1, or as part of such financial institution data processing systems 34; see also at least ¶¶ [0004], [0040], [0044]-[0046], [0051]-[0056], [0061]-[0062], and [0069])
payment network server and issuer server are embodiment as software in the same computer.

Johnson does not explicitly disclose, but Yi, as shown, teaches the following limitations:
[in the locked mode,] making the monetary amount unavailable to the user for use (see at least ¶ [0005]: financial card systems may also offer reward. The known DISCOVER® card provides a relatively small annual cash rebate to cardholders based on the aggregate value of the cardholders’ purchases in the course of the year. The card provider distributes the rebate via a check or like means of payment (such as discount coupons). Upon receipt, the cardholders are free to spend the rebates in any manner that they deem appropriate. The reward is locked until the rebate check is issued for the year’s purchases; see also at least ¶¶ [0019] and [0060]-[0062]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the rewards schemes taught by Yi with the rewards systems disclosed by Johnson, because Johnson teaches at ¶ [0003] that “Reward or rebate program is one of the 
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the rewards schemes taught by Yi with the rewards systems disclosed by Johnson, because the claimed invention is merely a combination of old elements (the rewards schemes taught by Yi and the rewards systems disclosed by Johnson), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 2, 9, and 18: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
wherein the defined time period comprises a first time interval and a second time interval and the user is required to settle a defined subset of the first reward points in the first time interval and the rest of the first reward points in the second time interval (see at least ¶ [0012]: the account holder agrees to engage in specific account activity (i.e., using the account to make a minimum number of monthly purchases or maintaining minimum monthly balances over a contracted period of e.g., one to two years); see also at least ¶¶ [0004], [0035]-[0037], [0040], [0044]-[0046], [0051]-[0056], [0061]-[0062], and [0069]).

Claims 3 and 10: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
receiving, by the payment network server, the registration request from the user to register the user account for availing a service that maintains the monetary amount in the user account for the defined time period (see at least ¶ [0036]: a customer may accept 12 the conditions of the up-front incentive offer in a variety of ways, such as by return mail or e-mail, over the telephone or via an internet reward points (redeemable for merchandise or service rewards) for engaging in selected account activities, the incentive may be in the form of advanced or loaned reward points; see also at least ¶¶ [0003], [0035], [0039]-[0040]-[0042], [0044], [0047], [0053]-[0056], [0060]-[0062], and [0069]).

Claims 4, 11, and 17: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
determining, by the payment network server, second reward points, which are earned by the user,  based on a transaction performed by the user using the transaction card (see at least ¶¶ [0035]-[0037]; see also at least ¶ [0045]: a customer account holder may earn points toward receiving an incentive or satisfying established incentive criteria by engaging in one or more types of account activities. A point processing function 70 of a financial account up-front incentives management system in accordance with the present invention monitors customer account activity as provided to the system by the financial institution managing the customer account. Account activity data used for point processing may be stored in an account activity file database 72. The point processing function 70 assigns reward points to customer accounts, as defined, e.g., in the cardholder file database 62, based on the reported account activity according to rules set forth in the system. The point processing function 70 may increase or ; and 
initiating, by the payment network server, a second request to block third reward points, that represent a difference of the reward points and the second reward points in the user account as the second reward points are settled in the user account based on the performed transaction, thereby maintaining the third reward points in a blocked state in the user account (see at least ¶ [0037]: a financial account up-front incentives system in accordance with the present invention preferably automatically monitors 14 customer account activity to determine 15 automatically whether or not the account activity conditions that the account holder agreed to engage in have been satisfied. If the account activity conditions agreed to have not been satisfied by the customer account holder, the customer account (or a related customer account) may automatically be charged 16 for all or a portion of the value of the incentive provided. If the account activity conditions are satisfied the customer account is not charged 17. A detailed system and method for implementing and managing financial account up-front incentives of this type, including variations thereof, are described further in Johnson; see also at least ¶ [0045]. The loaned, advanced, or otherwise up-front reward points are blocked in the sense that they are designated to be conditioned on some type of performance according to the agreement. Further, amounts .

Claims 5 and 12: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
wherein the credit of the monetary amount in a lock mode is initiated upon the user accepting the blocking of the reward points and crediting of the monetary amount in a lock mode in the user account (see at least ¶¶ [0037] and [0045]. The loaned, advanced, or otherwise up-front reward points are blocked and locked in the sense that they are designated to be conditioned on some type of performance according to the agreement. Further, amounts of reward points that correspond to conditions satisfied—whether satisfied completely or partially—are credited to the users account. Likewise, amounts of remaining loaned or advanced reward points that correspond to conditions not completely satisfied are not credited to the user’s account and remain blocked until the user completes the necessary transactions or are charged to the user’s account; see also at least ¶¶ [0017], [0035], [0048], [0050], [0053]-[0056], [0061]-[0062], and [0069]).

Claims 6, 13, and 19: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
determining, by the payment network server, whether the user settles predetermined reward points of the reward points within a defined time interval of the first time period (see at least ¶¶ [0037] and [0045]. The loaned, advanced, or otherwise up-front reward points are blocked in the sense that they are designated to be conditioned on some type of performance according to the agreement. Further, amounts of reward points that correspond to conditions satisfied—whether satisfied completely or ; and 
initiating, by the server, a debit of the monetary amount from the user account when the user fails to settle the predetermined reward points within the defined time interval (see at least ¶¶ [0037] and [0045]. The loaned, advanced, or otherwise up-front reward points are blocked in the sense that they are designated to be conditioned on some type of performance according to the agreement. Further, amounts of reward points that correspond to conditions satisfied—whether satisfied completely or partially—are credited to the users account. Likewise, amounts of remaining loaned or advanced reward points that correspond to conditions not completely satisfied are not credited to the user’s account and remain blocked until the user completes the necessary transactions or are charged to the user’s account; see also at least ¶¶ [0017], [0035], [0048], [0050], [0053]-[0056], [0061]-[0062], and [0069]).

Claims 7, 14, and 20: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
receiving, by the payment network server, a first input from the user, wherein the first input indicates one of an acceptance or a decline from the user to block the reward points (see at least ¶ [0036]: a customer may accept 12 the conditions of the up-front incentive offer in a variety of ways, such as by return mail or e-mail, over the telephone or via an internet web site, etc. By accepting 12 the offer, the customer agrees to engage in certain defined account activities in exchange for the up-front incentive. By accepting 12 the offer, the customer may also agree that, should he fail to engage in the prescribed account activities, his account (either the account for which he has agreed to engage in specified account activities or another customer account) will be charged for at least a portion of the value of the up-front incentive offer. Having agreed to the terms of the up-front incentive offer, the incentive is provided 13 to the customer in an up-front manner, i.e., before some or all of the agreed-to account activity is engaged in reward points (redeemable for merchandise or service rewards) for engaging in selected account activities, the incentive may be in the form of advanced or loaned reward points; see also at least ¶¶ [0035], [0039]-[0040]-[0042], [0044], [0047], [0053]-[0056], [0060]-[0062], and [0069]), and 
wherein the payment network server initiates a block request based on the first input (see at least ¶¶ [0035]-[0037], [0039]-[0040]-[0042], [0044], [0047], [0053]-[0056], [0060]-[0062], and [0069]).

Claim 16: The combination of Johnson and Yi teaches the limitations as shown in the rejections above. Further, Johnson, as shown, discloses the following limitations:
receive the registration request from the user to register the user account for availing a service that maintains the monetary amount in the user account for the defined time period (see at least ¶ [0036]: a customer may accept 12 the conditions of the up-front incentive offer in a variety of ways, such as by return mail or e-mail, over the telephone or via an internet web site, etc. By accepting 12 the offer, the customer agrees to engage in certain defined account activities in exchange for the up-front incentive. By accepting 12 the offer, the customer may also agree that, should he fail to engage in the prescribed account activities, his account (either the account for which he has agreed to engage in specified account activities or another customer account) will be charged for at least a portion of the value of the up-front incentive offer. Having agreed to the terms of the up-front incentive offer, the incentive is provided 13 to the customer in an up-front manner, i.e., before some or all of the agreed-to account activity is engaged in by the customer account holder. The incentive may be provided 13 directly to the account holder, e.g., by shipping merchandise to the account holder, or may be provided in the form of a reward certificate that may be redeemed, e.g., at a partnering merchant, for an incentive reward in the form of goods and/or services. In the case where the customer's account is awarded reward points (redeemable for merchandise advanced or loaned reward points; see also at least ¶¶ [0035], [0039]-[0040]-[0042], [0044], [0047], [0053]-[0056], [0060]-[0062], and [0069]).

Response to Arguments
Applicants arguments submitted with the Reply have been fully considered. The arguments regarding the rejections under § 102 are moot in view of the new grounds of rejection. The remaining arguments are not persuasive. 

Arguments Regarding Rejections Under § 101
Applicant argues that some of the features identified as abstract ideas “cannot be performed in the human mind” but relies on elements that have been identified as additional elements. Reply, p. 10. Examiner disagrees, because the features that have been identified as abstract ideas can be performed in the human mind.
Applicant argues that the claims integrate the identified abstract ideas into a practical application because the claims “recite features that improve technical aspects of the claimed invention by utilizing a communication network (such as the Internet) that follows a communication protocol (such as the TCP/IP protocol) and employs a transceiver for communication and the cloud for storage” and that “the features recited in claim 1 use the technology in a new and novel way to improve the technical aspects of the technical system for online banking.” Reply, p. 11. Applicant also argues that the claims “improve the technological aspects of online banking.” Reply, p. 14. Applicant present similar arguments regarding the claims reciting “significantly more” as evaluated under Step 2B of the Alice test. Id., pp. 15-16.
Examiner disagrees for the following reasons.
First, this alleged improvement would be one to the accounting, business, and marketing practices of managing accounts—not to a particular technology or technological field. In other words, the alleged improvement would be to the abstract idea, not anything relating to the technical aspects of the claimed  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, slip op. at 14 (Fed. Cir. Aug. 2, 2018) (“What is needed is an inventive concept in the non-abstract application realm. … [L]imitation of the claims to a particular field of information … does not move the claims out of the realm of abstract ideas.”). Moreover, “[A] claim for a new abstract idea is still an abstract idea.” Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (emphasis added). “[U]nder the Mayo/Alice framework, a claim directed to a newly discovered law of nature (or natural phenomenon or abstract idea) cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility ….” Genetic Techs. Ltd. v. Merial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016) (citations omitted).
Second, the inclusion of additional elements in the claims including communicating utilizing a communication networking that follows a communication protocol using a transceiver and cloud storage, as claimed, weigh against a finding of subject-matter eligibility when considered under Steps 2A, prong 2 and Step 2B of the Alice test when considered both individually and in combination. As discussed in the rejections under § 101, these elements are generic computing elements recited at a high level of generality, and inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to transmit and receive data to and from devices, entities, and/or a user (and in particular, using generic transceiver and communication interface to communicate over network using communication protocols) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). Inclusion of computing systems and elements for communicating over a network (e.g., the Internet) in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). Further, the claims do not provide any indication how the generic transceiver, generic communication interface, generic network, and generic communication protocols are altered or improved vis-à-vis their inclusion in the claims. Moreover, the use of generic computer components to transmit and receive data to and from devices and/or a user (and in particular, using generic transceiver and communication interface to communicate over network using communication protocols) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II).
Third, applicant’s arguments regarding the claims operating “in a non-conventional and non-generic way” are not persuasive at least because “the relevant inquiry [under step two of the Mayo/Alice framework (i.e., step 2B)] is not whether the claimed invention as a whole is unconventional or non-routine.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018). Instead, the question is whether the claim includes additional elements, i.e., elements other than the abstract idea itself, that Alice Corp., 573 U.S. at 217 (quoting Mayo, 566 U.S. at 78). See also Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself” (emphasis added)).
As noted in the rejections, evaluating the claim limitations both individually and as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use computerizing a rewards accounting system. See M.P.E.P. § 2106.05(h)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to reward point management.
Mittenzwei et al. (U.S. Pub. No. 2006/0004650 A1) (projected incentive-based loans); and
Postrel (U.S. Pub. No. 2014/0100939 A1) (managing, transferring, and exchanging reward points); and
Kumar et al. (“Building and sustaining profitable customer loyalty for the 21st century,” Journal of Retailing 80 (2004) pp. 317-330).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622